VEU SAL ROO ar PERE Pogeme| CT rare ae

 

. NOD TINO = COS OER

een a eae . . Beet. x
Bain ees Tiabpadaaaeaaaiayssaae 7 EEUELEVELILEL ELIT TELIA TIA T ILI TT SSSSRRReseeheareraareeraeaarsrsrssarseaies

ae. meet Ms
gy S.. biteraccegsssaresaasassaane

ye

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
    

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

   
 
  
  
      
 
  
  
   
 
    
  
  
   

    
  

 

 

 

 

 

 

 

 

 

 

 

 

   

~e
COOK COUNTY CLERK VITAL RECORDS e
: CHICAGO, ILLINOIS e
: MEDICAL CERTIFICATE OF DEATH ee
| ee
== STATE FILE NUMBER 2021 0059981 ; DATESSSUED = 7127/2021 |
2: | DECEDENTS LEGAL NAME SEX DATE OF DEATH Ee
== | WILLIAM MITCHELL PAKOSZ MALE | JULY 05, 2021 ee
zz ‘e COUNTY OF DEATH AGE AT-LAST BIRTHDAY. DATE OF BIRTH e
oe oy
Ss fe COOK ; 80 YEARS SEPTEMBER 08, 1940 Be
Z = | cry or TOWN HOSPITAL OR OTHER INSTITUTION NAME
© |__MATTESON 3900 W 216TH ST ey
<= | PLACE OF DEATH
< |__DECEDENT'S HOME BN
= “3 [BIRTHPLACE SOCIAL SECURITY NUMBER | STATUS AT TIME OF DEATH SURVIVING SPOUSEICIVIL UNION PARTNER'S MAIDEN NAME [EVER INU.S. ARMED | =
+ HARVEY, IL — Ee MARRIED DOLORES J JAWOREK FORCES? VES 4
S ee RESIDENCE me APT. NO. CITY OR TOWN INSIDE CITY LIMITS? Be
2: | _. 3900 W 216TH ST MATTESON YES :
Se COUNTY STATE ZIP. CODE FATHER/CO-PARENT'S NAME PRIOR TO FIRST MARRIAGE/CIVIL UNION MOTHERICO-PARENT’S NAME PRIOR TO FIRST MARRIAGE/CIVIL UNION BA
2. | cook IL 60443 PETER PAKOSZ JOSEPHINE NOVRROLNIK Ee
; Gs INFORMANT'S NAME RELATIONSHIP MAILING ADDRESS “s e
le CHERYL L-OLEAR : DAUGHTER 128 E 7TH ST, LOCKPORT, IL, 60441 5
i es METHOD OF DISPOSITION PLACE OF DISPOSITION LOCATION - CITY OR TOWN AND STATE } DATE OF DISPOSITION ES
PRE BURIAL ABRAHAM LINCOLN NATIONAL CEMETERY ELWOOD, IL DECEMBER 13, 2021. Be
fe FUNERAL HOME Fl
Ve es KURTZ MEMORIAL CHAPEL, 65 OLD FRANKFORT WAY, FRANKFORT, IL, 60423 : zy
Be FUNERAL DIRECTOR'S NAME FUNERAL DIRECTOR'S ILLINOIS LICENSE NUMBER 8
E MARC A SENFFNER. 034014770 B
i be LOCAL REGISTRAR'S NAME DATE FILED WITH LOCAL REGISTRAR 4
| Ke KAREN A YARBROUGH : JULY 9, 2021 Bs
fe - mg
{ SI CAUSE OF DEATH PARTI... METASTATIC KIDNEY CANCER i
| [ IMMEDIATE CAUSE a. Es
S (Fina iaeese or condition : Due to (oras 2 conisequence of: be
| & resulting in death} bs Ee,
a 4
i \ ES
} es Due to (or as a consequence of): me
[ewes e 2
| es ‘Due to (or.as a consequence of): Ey
a PART II, Enter other significant conditions contributing to death but not resulting in the underlying cause given in PART |. WAS AN AUTOPSY PERFORMED? NO ES
re ey
ia WERE AUTOPSY FINDINGS USED TO m
hedge COMPLETE CAUSE OF DEATH? N/A nS
e FEMALE PREGNANCY STATUS : MANNER OF DEATH ea
c=) | __NOT APPLICABLE a NATURAL i
(mele | DATE OF INJURY TIME OF INJURY PLACE OF INJURY INJURY AT WORK? Es
ie Sa ; na
ia ee: ES
52 [ LOCATION OF INJURY EF
¥ ‘|
& DESCRIBE HOW INJURY. OCCURRED: IF TRANSPORTATION INJURY, SPECIFY: | E>
Ss is ; a
= <= | ATTEND THE DECEASED? DATE.LAST SEEN ALIVE WAS MEDICAL EXAMINER OR DATE PRONOUNCED TIME OF DEATH
@ |..No UNKNOWN CORONER CONTACTED?’ NO 04:00 PM
Ss -
Ss iS CERTIFIER DATE CERTIFIED
<: PHYSICIAN JULY 08, 2021
Ba
\ = | NAME, ADDRESS AND ZIP CODE OF PERSON COMPLETING CAUSE OF DEATH PHYSICIAN'S LICENSE NUMBER
a: KRAD, MUHAMAD, 250 WATER STONE CIRCLE, JOLIET, ILLINOIS, 60431 036-12867
SS
Ze 1789164
sie :
wie ose : . : 4 -- z oie
: Fhis is:to certify that this is.a‘true and correct-copy from:the official death EN
tee record filed with the Illinois Department of Public: Health: Be
: ip” Ad =
g TRL en EA
ae NE s Ee
Karen A.:Yarbrough s

   

Cook:County Clerk

FUEFIINETE

With

 
  

v,

S Se EUG ES Ea EERSTE LER Ro aoa iN AR ee
ANGE = NZENUININUN TEI

    
